Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 18-26) in the reply filed on June 7, 2022 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2022.

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on April 10, 2022 and November 10, 2022 is acknowledged. Signed copies are attached to this office action. 

Claim Objections
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Furst et al. (US 2006/0198750) in view of Wang et al. (A tough biodegradable elastomer, Nature Biotechnology, 20, 602-606, June 1, 2002). However, neither reference discloses the stent/implant/lumen comprises a braided overcoat. There is no motivation or suggestion within either reference or the prior art to add such an overcoat.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US 2006/0198750) in view of Wang et al. (A tough biodegradable elastomer, Nature Biotechnology, 20, 602-606, June 1, 2002). 
Furst discloses a bored hollow lumen comprising (tubular stent (hollow lumen) formed by drilling (boring) a passageway axially through a solid rod (paragraph 0024). 
Figure 1 discloses a hollow lumen having an abluminal surface and a luminal surface. 
Regarding claim 24, the lumen is disclosed as a having a desired wall thickness and diameter (paragraph 0022). Applicant’s attention is directed to MPEP 2144.04 IV which discloses  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furst does not disclose the bored hollow lumen wall comprises a bioresorbable material and wherein the bioresorbable material has a uniform crosslinking density. 
Wang discloses biodegradable polymer can be used in the field of biotechnology and drug delivery, including implants.  The elastomer forms a covalently crosslinked, three-dimensional network of random coils with hydroxyl groups attached to its backbone. 
Poly(glycerol sebacate) is disclosed as suitable elastomer having improved mechanical properties and biocompatibility (page  603). 
The cross-linking density is disclosed to be 38.3 ± 3.40 mol/m3 (page 603). 
Regarding claim 19, as noted above PGS is disclosed by Wang. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the lumen of Furst to include biodegradable/bioresorbable materials disclosed by Wang in  order to provide a lumen having biodegradable properties and is biocompatible both in vitro and in vivo which is flexible (page 604).  

Claims  22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US 2006/0198750) in view of Wang et al. (A tough biodegradable elastomer, Nature Biotechnology, 20, 602-606, June 1, 2002) as applied to claim 18 above, and further in view of Ruane et al. (US 2007/0196423). 
The combined teachings of Furst and Wang are discussed above. 
Regarding claims 22-23, Ruane discloses an inner coating on the luminal surface. The coating can comprise a therapeutic agent (figure 2B; paragraph 0068).  Table 1 discloses suitable therapeutic agents which can be included. 
 It would have been obvious to one of ordinary skill in the art at the time of invention to modify Furst and Wang to include an inner coating on the luminal surface, as taught by Ruane, because, as Ruane  discloses, this inner coating can be used to direct the elution of the therapeutic agent toward the abluminal surface of the medical device, or to slow the elution rate of the therapeutic agent elution on the luminal side (paragraph 0068).

 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (US 2006/0198750) in view of Wang et al. (A tough biodegradable elastomer, Nature Biotechnology, 20, 602-606, June 1, 2002) as applied to claim 18 above, and further in view of JP4934269.
The teachings of Furst and Wang are discussed above. 
Furst and Wang do not disclose surface features on the luminal surface. 
JP4934269 discloses a plurality of microgrooves that can be irregular, radial, helical, or longitudinal  to allow cell migration and cell communication. 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included microgrooves on the luminal surface  in order to allow cell migration and cell communication within the lumen as disclosed by JP4934269. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,065,099. Although the claims at issue are not identical, they are not patentably distinct from each other because Lu discloses a composite lumen comprising an extended tube of a composite material comprising poly(glycerol sebacate) (PGS) matrix comprising a PGS thermoset filler; and an over braid structure overlying an outer surface of the extended use.  PGS is the recited bioresorbable material recited in instant claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615